Citation Nr: 1711087	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  08-18 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU), for substitution purposes.

2.  Whether referral for an extraschedular rating for service-connected posttraumatic stress disorder (PTSD) is warranted, for substitution purposes.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.  The Veteran died in August 2014, and the Appellant is the Veteran's surviving spouse. 

These matters come before the Board of Veterans' Appeals (Board) on appeal   from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran's claim for service connection   for PTSD and assigned an initial disability rating of 30 percent.  

The Veteran appealed this decision to the Board, and in February 2014, the Board granted an initial disability rating of 70 percent for the Veteran's PTSD, declined to refer the Veteran's claim for extraschedular consideration, and remanded the issue of entitlement to a TDIU for additional development.

The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), but died while his appeal was pending.  In September 2014, the Court granted the Appellant's request to be substituted as the claimant for the purpose of pursuing this appeal.  In December 2014, pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's September 2014 decision to the extent that it declined to refer the claim for an extraschedular rating for PTSD.  The Court Order left undisturbed the September 2014 decision as it pertained to the denial of an initial rating in excess of 70 percent. 

The RO granted service connection for chronic lymphocytic leukemia and assigned a 100 percent disability rating effective July 23, 2013, along with special monthly compensation at the housebound rate based on a 100 percent rating and a separate rating of 60 percent or greater.  See Bradley v. Peake, 22 Vet. App. 280 (2008). Thus, the Veteran's claim for TDIU is moot effective July 23, 2013.  Nevertheless, the TDIU claim remains pending for the period prior to July 23, 2013.

The claims were remanded by the Board in May 2015 for additional development. 
 

FINDINGS OF FACT

1.  The Veteran's service-connected PTSD as likely as not precluded gainful employment.

2.  The Veteran's service-connected PTSD was not so exceptional or unusual that referral for extraschedular consideration is warranted.


CONCLUSIONS OF LAW

1.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.340, 3.341, 4.16 (2016).

2.  The criteria for referral for extraschedular consideration of the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.116 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Appellant's claim for an extraschedular rating arises from disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  With regard to the TDIU claim, VA's duty to notify was satisfied in a May 2009 letter and the June 2012 statement of the case (SOC).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified, including service treatment records, post-service VA and private treatment records, and VA examination reports.  Neither the representative nor the Appellant has identified any outstanding evidence relevant to the claims. 

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, additional treatment records were obtained, and a medical opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action        is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

TDIU

The Appellant contends that the Veteran's service-connected PTSD rendered him unable to secure or follow a substantially gainful occupation. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2016).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: disabilities of one or both upper extremities,    or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system; multiple injuries incurred in action; or multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a) (2016).

In order to establish entitlement to TDIU, there must be impairment so severe that   it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or to the impairment from nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As an initial matter, the Board notes the schedular requirements for a TDIU are met during the pendency of the claim.  In this regard, the Veteran's PTSD was rated as 70 percent disabling, effective January 19, 2007.  Accordingly, the claims turn on whether the Veteran's PTSD precluded gainful employment.  

A March 2007 VA treatment record noted that the Veteran had ongoing sleep impairment, with frequent awakenings.  He reported increased anxiety in the morning.  The Veteran inquired about taking sick leave from work when he was under increased stress.  The clinician noted that it was evident that the Veteran continued to deal with ongoing anxiety.  

An August 2007 VA treatment record noted that the Veteran had chronic anxiety, and was reporting anxiety and aggravation about the problems he was expected to deal with at work.  He reported that he took Xanax at work on a daily basis with some benefit.  It was noted that the Veteran would be eligible for retirement in August 2008 and had significant accrued leave.  The Veteran stated that he wanted to apply for benefits under the Family and Medical Leave Act (FMLA) so he could take time off as needed.  He reported that he was currently reporting for work approximately two days per week and those days were "rough."

In a December 2007 FMLA certification, C.C., D.O., indicated that that the Veteran was incapacitated for 90 days pending reevaluation of his PTSD symptoms.  C.C. noted that the Veteran's PTSD resulted in loss of sleep, loss of concentration, loss of appetite, and severe anxiety, all of which incapacitated the Veteran.  C.C. opined the Veteran's loss of concentration and severe anxiety restricted him from working.  

In a January 2008 statement the Veteran noted that he was put on temporary leave at work because his PTSD was interfering with the performance of his duties.  

In a January 2008 statement, the Veteran's supervisor stated that the Veteran's ability to deal with stressful situations in the workplace had deteriorated over the past 12 to 18 months.  She noted that he had extreme reactions to loud noises and obvious distress, nervousness, and anxiety associated with these instances.  She stated there had been multiple times in the past year when he had to leave his    work area to get away and calm his nerves, and that on several occasions she had suggested that he leave work for the day prior to the end of his tour of duty.  She also reported that he had become forgetful and had started making errors in his work duties and responsibilities.  She stated that he had become overwhelmed with multi-tasking in the normal performance of his job.

In a January 2008 statement, the Appellant reported that the Veteran's anxiety and mental state had deteriorated considerably in the past year to the point they could no longer go out in public because of his fear.  She also stated he displayed extreme startle responses to loud noises and he had to sit with his back to a wall.

A February 2008 VA treatment record noted that the Veteran reported that some days were tolerable but other days he had a terrible time with nervousness, anxiety, and feeling as if everything was closing in on him.  The Veteran reported difficulty with attention, concentration, and short term memory.  It was noted that the Veteran was off work due to not being able to deal with the public anymore.  It was further noted that the Veteran's FMLA packet needed to be renewed for another 120 days because the Veteran was no longer able to handle stress at work.  A GAF score of 55 was assigned.  The provider observed moderate social network and occupational issues.

In April 2008, C.C., D.O., recertified that the Veteran was and would remain incapacitated due to his PTSD for another 120 days.  In an April 2008 letter, Dr. C.C. stated that the Veteran was unable to return to work because of recurrent and intrusive distressing recollections of his traumatic stressor events, including images, thoughts, and perceptions.

An April 2008 VA treatment record indicates the Veteran remained on sick leave due to his inability to handle interpersonal interactions at work, especially with difficult people.  He reported that when he heard a loud noise at a store, he dropped to the floor.  He said bystanders looked at him and thought he was crazy.  He reported periods of feeling very depressed with suicidal thinking.  A GAF score      of 55 was assigned.

On his June 2008 substantive appeal, the Veteran said he had been unable to work due to his PTSD symptoms and had been on sick leave since December 2007.  He stated he would be forced to take reduced retirement when his sick leave ran out.  He reported having three to four panic attacks per week and short and long term memory lapses.  He said he had become lost while driving and that due to his symptoms could not be in public and preferred solitude.  

A June 2008 VA treatment record indicates that the Veteran planned to retire.     The Veteran was noted to have a history of suicidal ideation without intent, fair judgment, memory impairment, impaired sleep, marked nightmares, depressed mood, decreased concentration, increased anxiety around people, anger problems, difficulty being around people, exaggerated startle response, and feelings of disconnect and detachment.  A GAF score of 48 was assigned.

In a June 2008 statement, a friend and coworker of the Veteran, J.S., indicated that he had observed the Veteran's increased nervousness, anxiety, and exaggerated startle response.  

Treatment records from St. John's Behavioral Health dated in June and July 2008 indicate that the Veteran reported a history of sleep impairment, nightmares, depressed mood, poor concentration, increased anxiety around people, anger, avoidance of crowds, exaggerated startle response, lack of interest in past hobbies, feelings of disconnection and detachment, and suicidal ideation.

A July 2008 VA treatment record noted that the Veteran's work situation had been stressful and he had been on sick leave since December 2007, but would officially retire on September 3, 2008. 

In an August 2008 statement, the Veteran's supervisor stated that the Veteran had not performed his position at the post office since December 2007.  She described increased severity of the Veteran's startle response and noted that it took an hour or two for him to calm and gain his composure after such incidents.  She noted that his job performance had declined to an unsatisfactory level for even routine duties and responsibilities; she added that he struggled to retain information for any length of time and required a longer timeframe to perform his normal workload.  She reported that his interactions with customers were strained and he often appeared confused.  She also noted that the Veteran appeared drowsy and fatigued frequently and had experienced difficulty adapting to changes at work over the past two years.  She recommended that the Veteran retire as soon as possible.

During an August 2009 VA examination, the Veteran reported depression, poor concentration, intrusive thoughts, sleep difficulty, nightmares, exaggerated startle response, nervousness, irritability, and panic attacks.  He stated he felt disconnected from the world.  He stated that he avoided crowds and other people.  He noted    that he became irritable in any kind of stressful situation or if anything out of the ordinary occurred.  He stated that he tried to avoid arguments and control himself by keeping his problems in inside.  He reported that his mind wandered and that    he often could not pay attention to what he was doing.  He also endorsed panic attacks and memory problems.  The examiner observed sad affect and anxious and depressed mood.  The Veteran reported that he had worked at the post office for over 30 years as a clerk, but had been told to retire two years ago.  He stated that he had not worked since retiring. 

The Veteran's concentration was noted to be appropriate during the interview      but his judgment was diminished by his depression, which led to isolation.  The examiner found that the Veteran's symptoms, including intrusive memories, nightmares, diminished interest in normal activities, detachment from others, restricted affect, sleep disturbance, anger outburst, concentration problems, hypervigilance, and exaggerated startle response, were moderate and occurred on    a daily basis.  The examiner opined that the Veteran's PTSD impaired his social relationships, occupational functioning, judgment, mood, and range of activities.  The examiner also opined that the Veteran appeared to have reduced reliability and productivity in his occupational and social functioning because of flattened effect, panic attacks, impaired judgment, disturbance of motivation and mood, and difficulty establishing and maintaining effective relationships.  The examiner assigned a GAF score of 51.

An August 2009 VA treatment record noted that the Veteran was retired from the postal service due to stress-related difficulties at work. 

In a September 2009 statement, the Veteran stated that he requested to retire from the post office due to the deterioration in his work efficiency.  He stated that his symptomatology had deteriorated to the point he was basically non-functional.  He noted that he could not be alone when having an anxiety or panic attack and that he had to have someone with him to be able to go places.

VA treatment records show that in June 2010, the Veteran called the suicide   hotline because he had suicidal intent with a vague plan.  He reported having        re-experiencing symptoms including nightmares, flashbacks, and intrusive thoughts most of the time, which were difficult to manage.  The provider assigned a GAF score of 50.  

In a November 2010 statement, the Veteran's wife reported that the Veteran had problems sleeping, would jump at sudden loud noise, and had suicidal thoughts.  She noted that he had called a suicide hotline twice.  She also reported that he had become very distant with family and friends.

In February 2011, VA psychologist A.H. stated that she had been treating the Veteran's PTSD since 2009.  She stated his symptoms included: recurrent recollections of the trauma; nightmares; distress at exposure to cues symbolizing aspects of the trauma; avoidance of thoughts, feelings, and behaviors associated with the trauma; diminished interest in activities; feelings of detachment from others; restricted range of affect; significant sleep problems; irritability; difficulty concentration; hypervigilance; and exaggerated startle response.  She opined that the Veteran had alcohol abuse and moderate depression, which was associated   with his depression.  She noted that at times, the Veteran's depression was so severe that he experienced suicidal ideation.  She opined that the Veteran's mental health difficulties created clinically significant distress and considerable impairment in his social, occupational, and other important areas of his present functioning.

In a March 2011 statement, J.R., a friend and co-worker, stated that she worked with the Veteran six days a week for two years and had observed the Veteran's nervous and jumpy behavior.  She stated he had a severe startle response and would "space out," as if he did not know where he was.  

A March 2011 VA treatment record indicates that the Veteran was irritable and anxious.  The Veteran reported that had experienced suicidal ideation with a plan to take pills during the last week but no longer felt suicidal.  The provider stated that the Veteran was initially extremely anxious and could barely remain still in the chair, but towards the end of the session he was much calmer and his anxiety had subsided by more than half.  The provider attributed the increase in anxiety to the anniversary of the Vietnam trauma and assigned a GAF score of 50.

On his January 2012 VA Form 21-8940, the Veteran reported that he left his job as a United States Postal Service (USPS) mail clerk on December 27, 2007 due to his PTSD.  With regard to education and past work history the Veteran reported that he had a high school education and had worked for the USPS since March 1981.  He denied having any other education or specialized training.  The Veteran reported that he had unsuccessfully tried to obtain employment as a warehouse worker, driver, and city clerk in 2009 and 2010.

An April 2012 VA treatment record noted that the Veteran worked for the USPS  for 30 years, but took an early retirement due to his mental health issues.

During a June 2012 VA examination, the Veteran described depression, poor concentration, lack of energy, nervousness, nightmares, sleep disturbance, worries, and panic.  He reported that his anxiety and depression had worsened since his August 2009 VA examination and that his anxiety would increase when something out of the ordinary occurred.  He said he was unable to sit still and experienced no pleasure.  He tried to avoid shopping but if he had to go, he would go early or late.  He said he felt depressed at some level all the time and when his depression increased, he would become withdrawn and want to be alone.  He had nightmares once per month and had problems sleeping because his "mind races."  He denied having anger problems and said he was too anxious to get into trouble.  He had problems concentrating and when driving would get lost, forget where he was going, or miss his turns.  He reported problems concentrating on projects at      home and while watching television.  The Veteran reported that he had previously worked for the post office but took a "forced retirement" in 2008 because of stress problems, exaggerated startle, slowness on the job, and poor concentration.  He  also noted that when he took medication he became drowsy.  It was noted that the Veteran had not worked since 2008, and did not feel that he could work because he of his inability to concentrate and function and the fact that he could no longer stand to be around people.

The examiner observed that the Veteran had a fair ability to express himself but that his affect was sad and nervous.  His mood was anxious and depressed.  His thinking was logical but slow and his thought content was notable for preoccupation with  his experiences in Vietnam.  The examiner found that his relationships with others seemed poor in quality with a low frequency of contact and a preference for being   alone.  He had low self-esteem and moderate substance abuse problems.  The Veteran's concentration during the interview was fair.  The examiner observed     that the Veteran's judgment was diminished by his depression, which led to his isolation.  The examiner observed that the Veteran's PTSD was manifested by nightmares, diminished interest in normal activities, social isolation, restricted affect, sleep disturbances, concentration problems, hypervigilance, and an exaggerated startle response.  His problems occurred on a daily basis and           were moderate to severe, causing impaired social relationships, occupational functioning, judgment, mood, and range of activities.  The examiner found that     the Veteran had reduced reliability and productivity in his occupational and social functioning because of flattened affect, impaired concentration, impaired judgment, disturbances of motivation and mood, and difficulty establishing and maintaining effective relationships.  The examiner assigned a GAF score of 50 due to low social tolerance, need for consistency and predictability, and limited social activities.

In a February 2015 vocational assessment, E.C., M.A., C.C.M., stated that he had reviewed the entire claims file and interviewed the Veteran's son regarding the severity of the Veteran's PTSD symptoms.  E.C. noted that the Veteran had a high school education, and that his prior employment included service in the Army and a 30 year career with the USPS.  E. C. noted that the Veteran's son reported that the Veteran had left his job as a window clerk with the USPS because of his increasing unreliability, inability to focus, irritability, rudeness      to customers, and general inability to perform his job duties.  The Veteran's son, S.G., noted that the Veteran was largely housebound and did not want to interact with people, even close acquaintances.  The Veteran's son reported that he had observed the Veteran's worsening PTSD symptoms from December 2007 until his death.  E.C. noted that S.G.'s reports of the Veteran's symptomatology were consistent with the evidence of record.  After a thorough recitation of the other evidence of record, E.C. opined that the Veteran's PTSD had worsened over the last two years of his employment and ultimately led to the Veteran retiring at the urging of his employer.  E.C. stated that this finding was consistent with the April 2008 letter C.C., D.O., and the Veteran's supervisor A.M. that clearly document that the Veteran was having significant difficulty in work situations leading 
up to his retirement and during the following year.  E.C. stated that it was his professional opinion that it was at least as likely as not that the Veteran's service-connected PTSD resulted in his inability to secure or follow a substantially gainful employment since December 2007.  

In a March 2016 disability benefits questionnaire, a VA psychologist noted that the Veteran's diagnoses included PTSD, major depressive disorder (MDD), and alcohol use disorder.  The clinician noted there was a strong association between stressor-related disorders, depressive disorders, and substance use disorder.  He also noted that there was some overlap in the symptoms of PTSD and major depressive disorder, which made it impossible to attribute the Veteran's symptoms to one disorder without resorting to speculation and that clinicians could reasonably differ regarding whether a separate diagnosis of MDD was warranted in the Veteran's case.  The clinician noted that while excessive alcohol use could be a contributing factor in mood problems and cognitive difficulties, it could also be a symptom of PTSD and MDD, and available records indicated that the Veteran's alcohol use was likely secondary to his PTSD.  

The clinician opined that it was less likely than not that the Veteran was precluded from obtaining and maintaining any form of substantially gainful employment solely by reason of his service-connected PTSD.  However, he went on to state   that the Veteran's combined mental health conditions, the individual contributions of which could not be meaningfully differentiated from each other, resulted in occupational impairment including diminished productivity, timeliness, and quality of work; difficulty adapting to change; difficulty interacting appropriately with supervisors, coworkers, and customers; and difficulty coping with stress in an adaptive manner.  The clinician opined that the combined effect of these symptoms would have interfered substantially with his ability to function effectively in any work environment involving stressors, including but not limited to exposure to   loud or unexpected noises, interaction with other people, learning new procedures, management of multiple tasks, completion of tasks within specific time frames, and/or careful attention to detail.

After review of the evidence and after resolving all doubt in favor of the Appellant, the Board finds that Veteran's service-connected PTSD as likely as not rendered him unable to obtain or maintain gainful employment, consistent with his education level and occupational history.  The Board places great significance on the August 2008 statement from the Veteran's supervisor indicating that the Veteran had not performed his duties since December 2007, that he had been told to leave work early on numerous occasions because of his anxiety symptoms, that his interactions with customers were very strained, that he was often confused, and was urged to retire as soon as possible because he was no longer able to perform his duties in       a satisfactory manner.  The Board also finds that the medical opinions of record, including the November 2007 and April 2008 FMLA certifications from C.C., the February 2011 opinion from Dr. A.H., and the February 2015 opinion from E.C., suggest that the Veteran was unable to obtain or maintain gainful employment        due to his PTSD.  The Board acknowledges that the March 2016 VA psychologist opined that the Veteran's mental disorders would cause substantial interference with the Veteran's ability to function in a work environment but did not actually opine that they would preclude gainful employment.  Nevertheless, the probative evidence of record indicates the Veteran's service-connected disabilities as likely as not prevented him from securing or following a substantially gainful occupation consistent with his educational level and occupational experience.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner).  

Accordingly, resolving all doubt in the Appellant's favor, entitlement to a TDIU is granted.

Referral for Extraschedular Consideration

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  As the ratings are averages, an assigned rating may not completely account for each Veteran's individual circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign    an extraschedular rating.  38 C.F.R. § 3.321(b) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009).  If the criteria reasonably describe    the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Where the schedular evaluations are found to be inadequate, the Director of Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The Veteran's PTSD was rated as 70 percent disabling under Diagnostic Code      9411, which contemplates deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure      or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Therefore, the General Rating Formula contemplates all symptoms causing social or occupational impairment, and directly contemplates significant or total occupational impairment.  As such, the Board finds that all of the Veteran's psychiatric symptoms are contemplated by the Rating Schedule and referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Thun, 22 Vet. App. 111.


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Referral for an extraschedular evaluation of service-connected PTSD is not warranted.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


